Citation Nr: 1523491	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-26 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left ankle disability, and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right ankle disability, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1984 to April 1987 and from October 1990 to April 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The issue of entitlement to service connection for residuals of a right knee injury, which was certified to the Board, was granted by the RO in a June 2015 rating decision.  As such, this issue is no longer before the Board.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a left and right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2001 rating decision, the RO denied the Veteran's claims for entitlement to service connection for a left and right ankle disability because there was no evidence of a current disability.    

2.  In a June 2009 rating decision, the RO denied a claim to reopen the claims for service connection for a left and right ankle disability because the Veteran did not submit new and material evidence.    

3.  The evidence received since the prior denial was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claims, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claims of service connection for a left and right ankle disability.  


CONCLUSIONS OF LAW

1.  The August 2001 and June 2009 rating decisions are final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  The evidence received since the June 2009 rating decision is new and material and the claims for service connection for a left and right ankle disability are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In regards to the claims to reopen, the Board finds that new and material evidence has been received to reopen the claims of entitlement to service connection for a left and right ankle disability.  Therefore, no further development is required with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot.

II.  Application to Reopen Based on New and Material Evidence

The Board finds that the Veteran has submitted new and material evidence to warrant reopening her previously denied claims for service connection.  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

Additionally, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low evidentiary threshold has been met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim, were the claim to be reopened.  Shade, 24 Vet. App. at 118.  

In an August 2001 rating decision, the RO denied entitlement to service connection for residuals of a left and right ankle sprain due to no evidence of a current disability.  The Veteran was notified of her appellate rights.  A notice of disagreement was not received within the subsequent one-year period, nor was any new and material evidence received during that time period.  Therefore, the August 2001 rating decision is final.

In November 2008, the Veteran requested that her claims be reopened.  In a June 2009 rating decision, the RO denied the claim to reopen based on the lack of new and material evidence.  The Veteran was notified of her appellate rights.  A notice of disagreement was not received within the subsequent one-year period, nor was any new and material evidence received during that time period.  Therefore, the June 2009 rating decision is final.

Since the previous denial, in November 2010, the Veteran submitted a claim to reopen and VA treatment records which show treatment for persistent left and right ankle pain.  As this evidence was not previously reviewed by agency decision makers, it is considered new under 38 C.F.R. § 3.156(a).  

Further, the new evidence raises the possibility of substantiating the claim, when considered with the old evidence because it triggers the Secretary's duty to assist under McLendon v. Nicholson.  In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the United States Court of Appeals for Veterans Claims (Court) made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  Here, there is evidence of persistent symptoms of left and right ankle pain and evidence that an injury was incurred in service.  Moreover, a VA examination was conducted in August 2011 and the examiner diagnosed the Veteran as having a right Achilles tendon contracture, avulsion fracture lateral malleolus and dystrophic soft tissue calcification of the right ankle and enthesophyte left medial malleolus of the left ankle.  Presuming the credibility of the evidence, the previously denied claims for service connection for a left and right ankle disability are reopened.


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for a left ankle disability, having been received, the claim to reopen is granted.  

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for a right ankle disability, having been received, the claim to reopen is granted.  


REMAND

First, the Veteran was afforded a VA examination in August 2011 where, in regard to the right ankle condition, the examiner opined

In response [to whether the Veteran's right ankle condition is related to service], without resorting to mere speculation, I am unable to say if the right ankle condition is due to or a progression of the right ankle sprain while the veteran was on active duty.  The rationale is that there are no records available pertaining to the actual right ankle sprain at the time it occurred.  Such records are necessary to determine if the sprain was severe enough to have resulted in the observed exam and x-ray abnormalities. Without access to the medical records pertaining to the original right ankle injury, I am therefore unable to say if the right ankle condition is due to or a progression of the right ankle sprain.

However, a November 1986 service treatment record indicates that the Veteran was treated for a right ankle condition.  Also, a November 1986 telephone medical advice record indicates that "GGH called for report of [right] ankle x-ray performed on 10/31/86. Report: Normal exam."  As the examiner's opinion was based on an inaccurate factual basis, the Board finds it to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (1997).  The Veteran should be afforded another examination on remand.

Second, the VA examiner opined that the Veteran's left ankle condition was not due to or a progression of the left ankle sprain in service.  The examiner reasoned that an enthesophyte develops over a long period of time due to chronic tension on a tendon and would not be cause by an ankle sprain.  However, the examiner did not address if the Veteran's current left ankle disability developed from an in-service injury or incident, other than the documented ankle sprain.  On remand, the examiner should address all theories of entitlement.  

Third, on the Veteran's April 2012 Notice of Disagreement, she stated that both of her ankles were injured while on active duty and she was treated at "Geneva Hospital NY."  Service treatment records indicate that the Veteran was treated for a left ankle injury in June 1986 at "Geneva General."  There are no medical records from Geneva General Hospital of record.  Accordingly, as the Board is now on notice of the existence of private medical records that are pertinent to the Veteran's claim, reasonable efforts to obtain those records should be made on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she provide or authorize the release of records from Geneva General Hospital, as well as any other records, not already of record, that are relevant to her claim.

2.  Obtain any relevant VA medical records dating from August 2014 that have not yet been associated with the electronic claims folder.

3.  Schedule the Veteran for a VA examination to determine the etiology of the Veteran's left and right ankle disabilities.  The electronic claims file and a copy of this remand must be made available to, and reviewed by, the examiner.  The examiner must indicate on the examination report that the electronic claims folder was reviewed.  All appropriate clinical testing should be conducted.  The examiner is asked to provide an opinion as to the following:

(a)  Whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's left ankle disability is related to active military service.

The examiner's attention is directed to the August 2011 examiner's opinion which stated that the Veteran's left ankle condition was not due to or a progression of the left ankle sprain in service.  The examiner reasoned that an enthesophyte develops over a long period of time due to chronic tension on a tendon and would not be cause by an ankle sprain.  However, the examiner did not address whether the condition began in service or was attributable to an in-service event, other than the left ankle sprain.

(b)  Whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's right ankle disability is related to active military service.

The examiner's attention is also directed to November 1986 service treatment records which show treatment of a right ankle condition. 

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

4.  Ensure the development outlined above has been accomplished, and then readjudicate the claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


